Case 1:20-cv-03013-SEB-MJD Document 8 Filed 12/14/20 Page 1 of 1 PageID #: 32




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

BRENDA L. WHITE,                                   )
                                                   )
                            Plaintiff,             )
                                                   )
                       v.                          )       No. 1:20-cv-03013-SEB-MJD
                                                   )
PETER KIM M.D.,                                    )
SOUTHEAST HEALTH CENTER,                           )
                                                   )
                            Defendants.            )

                                          JUDGMENT

       The Court having this day made its Entry directing the entry of final judgment, this action

is dismissed without prejudice.


       IT IS SO ORDERED.



       Date:       12/14/2020
                                                       _______________________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana




Distribution:

BRENDA L. WHITE
4141 N. Ridgeview Drive
Indianapolis, IN 46226
